His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the 'Court as follows:
From the evidence, oral and documentary, herein introduced by the defendant, it appears that on June 11th, 1913, one Alexander Paul, acting as agent for the plaintiff, agreed to buy of defendant for the price of $3,500, certain property then belonging to the Succession of Posey, and which the defendant was to purchase from said succession for $2,400; the difference between the two prices to be divided between the defendant and the said Paul, without the knowledge or consent of the plaintiff.
The plaintiff gave Paul $300 to deposit on the transaction, of which amount Paul retained $100 and gave defendant $200; the latter giving a receipt for the full $300, which was so reported to the association.
The transaction thus evidenced was clearly’ contra bonos mores, and the plaintiff which was to be the innocent victim thereof is entitled to the return of the money which it deposited with defendant.
It is, therefore, ordered that the judgment appealed from be reversed, and it is now ordered that there be judgment in favor of plaintiff, the Cotton Yardmen’s Benevolent Association, No. 2, and against the defendant, Armstrong Donaldson, for the full sum of two hundred dollars with, legal interest from judicial demand until paid and all costs of both Courts.